                Case 3:19-cv-02246-LB Document 14 Filed 05/22/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7298
 7        FAX: (415) 436-6748
          Kimberly.robinson3@usdoj.gov
 8
   Attorneys for Defendant
 9 U.S. DEPARTMENT OF ENERGY
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     SIERRA CLUB,                                    ) CASE NO. 3:19-cv-02246-LB
14                                                   )
             Plaintiff,                              )
15                                                   ) NOTICE OF APPEARANCE
        v.                                           )
16                                                   )
     U.S. DEPARTMENT OF ENERGY,                      )
17                                                   )
             Defendant.                              )
18                                                   )

19
                                         NOTICE OF APPEARANCE
20
             PLEASE TAKE NOTICE that Kimberly A. Robinson, Assistant United States Attorney, will
21
     serve as lead counsel for Defendant, U.S. Department of Energy. Please direct all notices, pleadings,
22
     and correspondence to Ms. Robinson’s attention at the following address:
23
                     United States Attorney’s Office
24                   450 Golden Gate Avenue, Box 36055
                     San Francisco, California 94102
25                   Tel: (415) 436-7298
26                   Fax: (415) 436-6748
                     E-mail: kimberly.robinson3@usdoj.gov
27

28           While David L. Anderson and Sara Winslow will appear on the pleadings, no service need be

     NOTICE OF APPEARANCE
     3:19-cv-02246-LB
30
              Case 3:19-cv-02246-LB Document 14 Filed 05/22/19 Page 2 of 2



 1 made on them.

 2

 3 Dated: May 22, 2019                        Respectfully submitted,

 4
                                              DAVID L. ANDERSON
 5                                            United States Attorney
 6

 7                                            /s/ Kimberly A. Robinson
                                              KIMBERLY A. ROBINSON
 8                                            Assistant United States Attorney

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     NOTICE OF APPEARANCE
     3:19-cv-02246-LB
30
